Citation Nr: 1536615	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-06 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to December 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this case was subsequently transferred to the RO in Cleveland, Ohio. 

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was before the Board in May 2014, the Board denied the Veteran's appeal for service connection for a lung disability and remanded his appeal for service connection for a back disability and a higher rating for bilateral hearing loss for further development.  When the case was before the Board in January 2005, the Board decided the Veteran's appeal for a higher rating for bilateral hearing loss and remanded his appeal for service connection for back disability for further development.  

The Veteran appealed the Board's denial of service connection for a lung disability to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).

The issue of entitlement to service connection for a lung disability is addressed in the REMAND that follows the ORDER section of this decision. 



FINDING OF FACT

A chronic back disorder was not present until more than one year following the Veteran's discharge from service, and no current back disorder is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303. 3.307, 3.309  (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice relative to his claim for service connection for a back disability in a letter sent in September 2008, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  Almost all of the Veteran's service treatment records (STRs) are unavailable.  They were likely destroyed in the 1973 fire at the National Personnel Records Center.  The Veteran was informed of the unavailability of his STRs in a September 2008 letter.  It is clear that further efforts to obtain the STRs would be futile.  All available post-service medical evidence identified by the Veteran has been obtained.  The Veteran was afforded VA examinations to address the severity and etiology of his claimed back disability in August 2014 and May 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the May 2015 VA medical examination is adequate for adjudication purposes, because this report provides the results of a thorough thoracolumbar spine assessment and a medical opinion that is supported by a complete rationale.  The Veteran was also afforded a videoconference hearing before the undersigned Veterans Law Judge in February 2014, and a transcript of the hearing is of record.

The Board observes that the representative was provided the opportunity to submit additional evidence or statements following the issuance of a June 2015 supplemental statement of the case; however, in a June 16, 2015, response, the representative indicated no additional information or evidence would be submitted, and asked that the case be returned for Board consideration as soon as possible.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. 38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  



Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran initiated a claim for service connection for a back disability in August 2008.  As noted above the evidence indicates almost all of his STRs were likely destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  Although his STRs are unavailable to corroborate his claim of an injury and treatment for a back disorder in service, the Veteran states he injured his back while carrying a 100 pound sack of potatoes while stationed at Camp Desert Rock.  More specifically, he asserts that he experienced back pain after unloading heavy potato sacks and that he received treatment for roughly one week following this injury.  He has indicated treatment in service included having his back taped.  He stated that after roughly 5-7 days of treatment, he returned to full duty.  Since that time, he has experienced back pain from time to time.  The Board has accepted the Veteran's reports as credible evidence of an in-service injury.  

The Veteran underwent VA examinations in August 2014 and May 2015, which showed that he has degenerative disc disease (DDD), with osteopenia.  The Board notes briefly that it has reviewed the entire record, and found no evidence indicating the Veteran's presently diagnosed DDD manifested within one year of his discharge from active duty, and as such, service connection cannot be established on a presumptive basis.  Therefore, the central question at issue is whether the current disability is etiologically related to the Veteran's in-service injury.  

Initially, the Board finds the medical opinion provided by the August 2014 VA examiner to be deficient.  Although the examiner stated the Veteran's back disability was less likely as not caused by or a result of his in-service back injury,  the examiner concluded the Veteran's disability is an age-related disorder, but did not explain how and why this disability could not have been caused by the Veteran's injury in service.  As such, the Board requested a new examination and medical opinion.  

The Veteran was afforded a second VA examination in May 2015.  The examination included a full assessment of the Veteran's thoracolumbar spine and consideration of the Veteran's reported history.  Following this comprehensive examination, the examiner concluded the Veteran's back disability was less likely than not caused by or the result of his military service.  The examiner reasoned that following his separation from service, the Veteran worked for 14 years as a deck hand on river boats, which was a job that required heavy lifting.  Although the Veteran reported his back would hurt from time to time, he stated his back never impaired his functioning.  The examiner determined that if the Veteran had permanently injured his back in service, he would not have been able to carry out the physical duties required of a deck hand for the ensuing 14 years.  The examiner also stated the record indicates the Veteran's osteopenia is a condition that has only developed in the past 9 years, and is therefore, most likely a function of aging.  

Based on the foregoing, the Board finds the Veteran's claim for service connection for a back disability must be denied.  This follows, because the competent medical evidence of record indicates the disability is most likely the result of the normal aging process, rather than his reported injury in service.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Veteran is not competent to attribute his current degenerative disc disease or osteopenia to the in-service back injury, as this type of medical conclusion must be left to the province of a trained medical professional.  In any event the Veteran's lay opinion concerning the etiology of his current back disorders is clearly of less probative value than the medical opinion prepared by a skilled professional.  Therefore, service connection for a back disability must be denied. 


ORDER

Service connection for a back disability is denied.


REMAND

At the outset, the Board notes that VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran filed a claim for service connection for a lung disability in August 2008.  A review of his outpatient treatment notes shows he has been diagnosed with bronchitis, as well as a left lung granuloma and right lung scarring during the pendency of this claim.  As such, the first element noted above is satisfied, as the Veteran undoubtedly has been diagnosed with a current lung disability.  

Although his pertinent STRs are unavailable for review, the Veteran has reported that he was treated for pneumonia in service.  The Board finds his reports to be credible.  Therefore, the second element noted above is also satisfied, because there is competent evidence establishing the presence of a lung disorder in service.  

During his February 2014 Board hearing, the Veteran stated he was notified that he had a "black spot" on his right lung shortly after his discharge from active duty, which he reported has been present ever since.  The Veteran has asserted this continuous radiographic finding may establish a causal link between the pneumonia he contracted in service and his present lung disorders.  Based on the foregoing, the Board finds there is sufficient evidence to warrant a VA examination to determine whether any lung disability present during the pendency of this appeal is etiologically related to the Veteran's military service, to specifically include the Veteran's reports of pneumonia therein.  

The Board also notes that during his February 2014 Board hearing, the Veteran asserted he completed 5 years of Reserve duty following his 1954 period of active duty.  Although the RO has determined all avenues to obtain the Veteran's active duty records have been exhausted, the record does not show the RO has completed development to obtain his post active duty Reserve records.  This development should also be completed on remand.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include the Veteran's post active duty Reserve records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a physician with sufficient experience to determine the nature and etiology of all lung disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all lung disorders that have been present during the period of the claim.  With respect to each lung disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.   

In this regard, the examiner must discuss and consider the Veteran's competent lay statements regarding his in-service pneumonia, as well as his reports of continuous radiographic evidence of a "black spot" on his lung following service.  The examiner shall assume such statements are credible for purposes of the opinions.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


